Per Curiam,
This bill was for the declaration of a trust as to real estate, an accounting and a reconveyance. The plaintiff’s case rested entirely upon a writing alleged by him to have been signed by the defendant. All of the material allegations of the bill were denied in the answer and it was found by the court that the testimony produced by the plaintiff was wholly insufficient in character, clearness and credibility to overcome the effect of the answer and to establish a trust relation. If this finding stands it is conclusive against the plaintiff. It must stand unless clearly shown to be erroneous. It has been repeatedly said that a finding of fact by the court, from disputed testimony, will not be set aside unless error is manifest. The finding in this case was the result of a painstaking and intelligent effort to arrive at the truth and we find no reason to doubt its correctness.
The decree dismissing the bill is affirmed at the plaintiff’s cost.